Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of AssetMark Funds: AssetMark Core Plus Fixed Income Fund AssetMark Enhanced Fundamental Index Large Company Growth Fund AssetMark Enhanced Fundamental Index Large Company Value Fund AssetMark Enhanced Fundamental Index Small Company Growth Fund AssetMark Enhanced Fundamental Index Small Company Value Fund AssetMark International Equity Fund AssetMark Large Cap Growth Fund AssetMark Large Cap Value Fund AssetMark Real Estate Securities Fund AssetMark Small/Mid Cap Growth Fund AssetMark Small/Mid Cap Value Fund AssetMark Tax-Exempt Fixed Income Fund We consent to the use of our report dated May 29, 2008, with respect to the statements of assets and liabilities, including the schedules of investments, of the AssetMark Funds as of March 31, 2008, and the related statements of operations for the year then ended, and the statement of changes in net assets and the financial highlights for each of the years in the two-year period then ended, incorporated by reference herein, and to the references to our Firm under the headings “Counsel, Independent Registered Public Accounting Firm and Service Providers” and “Financial Highlights” in Part A and “Independent Registered Public Accounting Firm” in Part B of the Registration Statement. /s/ KPMG
